The evidence taken as an entirety does not attain that degree of probative force that is essential to sustain a conviction of a felony with a sentence to imprisonment in the State Penitentiary for periods of two years and of eighteen months respectively for the defendant below.
Reversed for a new trial.
  WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur. *Page 207
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.